ATTORNEY GENERAL OF TEXAS
                                           GREG        ABBOTT




                                              February 24,2004



The Honorable Matt Bingham                                   Opinion No. GA-01 54
Smith County Interim Criminal District Attorney
100 North Broadway, 4th Floor                                Re: Whether a commissioners         court may
Tyler, Texas 75702                                           delegate its authority under Local Government
                                                             Code section 111.070(c) to amend the county
                                                             budget by transferring       amounts between
                                                             budgeted items (RQ-01 00-GA)

Dear Mr. Bingham:

         Your predecessor in office asked whether a commissioners court may delegate its authority
under Local Government Code section 111.070(c) to amend the county budget by transferring
amounts between budgeted items. He was particularly interested in intradepartmental        budget
transfers. *

         As background to the request, your predecessor informed us that Smith County prepares its
budget under Local Government Code chapter 111, subchapter C. See Request Letter, supra note
1, at 1; see also TEX. Lot. GOV’T CODEANN. $5 111.061-,075 (Vernon 1999). As provided in that
subchapter, a budget officer appointed by the commissioners court prepares the county budget. See
Request Letter, supra note 1, at 1; see also TEX. LOC. GOV’T CODE ANN. 5 111.062(a) (Vernon
1999) (“The commissioners court of the county may appoint a county budget officer to prepare a
county budget for the fiscal year.“). The Smith County Auditor and the budget officer “proposed a
policy for Smith County in which the commissioners court authorized the [budget officer] to approve
intra-departmental budget transfers such as office supplies, postage, etc.” Request Letter, supra note
1, at 1. The last Smith County budget included forty-one departmental budgets itemized to reflect
specific spending items. See id. at l-2. “Each of these itemized spending lines are assigned an
account number out of which funds are withdrawn as approved expenditures occur.” Id. at 2.

         Under a proposed Smith County Commissioners Court order, the court “would delegate its
authority to authorize transfers between any line item of the department except salaries.” Id. at 2.
Section 111.070 of the Local Government Code generally requires that a commissioners court must
spend county funds in strict compliance with the county budget, except in emergencies, but also



         ‘See Letter from Honorable Jack Skeen, Jr., Smith County Criminal District Attorney, to Honorable Greg
Abbott, Texas Attorney General, at 1 (Aug. 18,2003) (on file with Opinion Committee) [hereinafter Request Letter].
The Honorable Matt Bingham      - Page 2       (GA-0154)




provides in subsection (c) that a “commissioners court by order may amend the budget to transfer
an amount budgeted for one item to another budgeted item without authorizing an emergency
expenditure.”    TEX. Lot. GOV’T CODE ANN. 8 111.070(c) (Vernon 1999). The Smith County
Auditor believes that the commissioners court “may ‘by order’ delegate its [section 111.070(c)]
budget transfer authority to another person including the budget officer.” Request Letter, supra note
1, at 2. Your predecessor believed, however, that section 111.070(c) does not permit the delegation.
See id. at 2-3. The Smith County Commissioners Court initially consented to delegate authority to
approve intradepartmental     budget transfers to the budget officer but “has since rescinded such
authority pending” our response to this opinion request. See id. at 1.

        This question requires us to examine not only subchapter C’s provisions governing county
budget amendments, but also county budgets’ contents and legal status. No statute directly imposes
requirements for a finally adopted county budget’s contents. The contours of a finally adopted
budget may be gleaned from section 111.063, which requires the budget officer to prepare an
itemized proposed budget:

                       The budget officer shall itemize the budget to allow as clear
               a comparison as practicable between expenditures included in the
               proposed budget and actual or estimated expenditures for the same or
               similar purposes that were made for the preceding fiscal year. The
               budget must show with reasonable accuracy each of the projects for
               which an appropriation is established in the budget and the estimated
               amount of money carried in the budget for each project.

TEX. LOC. GOV’T CODE ANN. 9 111.063(a) (Vernon         1999). Subchapter C requires that the budget
officer’s proposed budget be made available to the public, see id. 5 111.066, and that the
cornrnissioners court hold a public hearing on it, see id. $5 111.067-.0675 (Vernon 1999 & Supp.
2004). At the conclusion of the public hearing, “the commissioners court shall take action on the
proposed budget.” Id. 8 111.068(a) (Vernon 1999). Before doing so, the commissioners court may
make any changes in the proposed budget “that it considers warranted by the facts and law and
required by the interest of the taxpayers.” Id. 8 111.068(b).

        This office has recognized that chapter 111 gives commissioners courts some latitude over
how they draft their budgets. Significantly, section 111.063 does not specify precisely how detailed
a proposed budget must be. The proposed budget must be itemized “to allow as clear a comparison
as practicable between expenditures included in the proposed budget and actual or estimated
expenditures for the same or similar purposes that were made for the preceding fiscal year.” Id. tj
 111.063(a). In addition, the proposed budget must show “with reasonable accuracy each of the
projects for which an appropriation is established . . . and the estimated amount of money carried in
the budget for each project.” Id. Moreover, the commissioners court has broad authority to amend
the proposed budget. See id. 8 111.068(b). As this office has observed with respect to these
requirements, “[t]he practices of various counties with respect to the amount of detail in their
budgets will, accordingly, vary. Some counties . . . may choose to divide the budget into broad
categories, others to be more precise and minute in their descriptions. How specifically the budget’s
The Honorable Matt Bingham      - Page 3        (GA-01 54)




lines are drawn is generally a matter for the commissioners court to decide.” Tex. Att’y Gen. LO-97-
080, at 1; see also Tex. Att’y Gen. LO-98-067, at 5 (construing parallel provision in Local
Government Code chapter 111, subchapter A “to provide general guidance as to the preparation of
the budget, but not to set definite requirements for how specific line items must be”).

         The conclusion that a county budget may be drawn in categories, as a series of specific items,
or as a combination of the two is also supported by section 111.091 of the Local Government Code,
which requires the county auditor, once a budget is adopted, to “open an appropriation account for
each main budgeted or special item in the budget.” TEX. Lot. GOV’T CODE ANN. 8 111.091(a)
(Vernon 1999); see also id. 8 111.075 (Vernon Supp. 2004) (“Notwithstanding any other provision
of this subchapter, a county may establish in the budget a reserve or contingency item. The item
must be included in the itemized budget under Section 111.063(a) in the same manner as a project
for which an appropriation is established in the budget.“).

         Section 111.070 provides that after the budget has been adopted, “[tlhe commissioners court
may spend county funds only in strict compliance with the budget,” id. 5 111.070(a) (Vernon 1999),
with two exceptions, each of which requires the commissioners court to amend the budget by order.
First, the commissioners court may authorize an emergency expenditure “as an amendment to the
original budget” but only “in a case of grave public necessity to meet an unusual and unforeseen
condition that could not have been included in the original budget through the use of reasonably
diligent thought and attention.” Id. 8 111.070(b). If a commissioners court so amends a budget, it
must “file a copy of its order amending the budget with the county clerk and the clerk shall attach
the copy to the original budget.” Id. Second, as noted in the opinion request, see Request Letter,
supra note 1, at 2, “[t]he commissioners court by order may amend the budget to transfer an amount
budgeted for one item to another budgeted item without authorizing an emergency expenditure.”
TEX.Lot. GOV’T CODE ANN. 5 111.070(c) (Vernon 1999).

         These requirements reflect the county budget’s status as a commissioners court order. See
id. 4 111.068(a) (“At the conclusion of the public hearing, the commissioners court shall take action
on the proposed budget.“); Gano v. Palo Pinto County, 8 S.W. 634, 635 (Tex. 1888) (“The
commissioners’ court is a court of record, and speaks through its minutes.“); Ha&s v. Smith, 74
S.W.3d 409, 412 n.5 (Tex. App.-Tyler 2001, pet. denied) (“Meeting minutes reflecting that the
commissioners’ court voted on the issue at hand constitutes a valid order.“). As a general matter,
a commissioners court order may be amended only by another commissioners           court order. See
Mecom v. Ford, 252 S.W. 491, 497 (Tex. 1923) (“Commissioners’ courts in Texas are courts of
record, and as such have control over their own records. They have inherent power to correct and
amend such records and the same can be altered or changed only by the order of such court itself.“);
cj: City of Hutchins v. Prasifka, 450 S.W.2d 829, 832 (Tex. 1970) (“It takes a law to repeal a law.
The act which destroys should be of equal dignity with that which establishes.“).

        Your predecessor asked whether a commissioners court is authorized to delegate its authority
to amend a county budget under section lll.O7O(c)‘s exception for transfers between budgeted
items. A commissioners court may exercise only those powers that are expressly conferred on it by
the constitution and statutes, together with such implied powers as are necessary to exercise the
The Honorable Matt Bingham      - Page 4       (GA-0154)




powers expressly conferred. See TEX. CONST.art. V, fj 18(b); City of San Antonio v. City of Boerne,
111 S.W.3d 22,28 (Tex. 2003); Canales v. Laughlin, 214 S.W.2d 451,453 (Tex. 1948). Where the
legislature expressly grants a commissioners court power and prescribes how it is to be exercised,
the prescribed method excludes all other methods and must be followed. See Canales, 2 14 S.W.2d
at 457.

         A commissioners    court may not delegate its authority to amend the county budget by
transferring amounts between budgeted items. By its plain terms, section 111.070(c) requires that
the commissioners court itself act to amend the budget. Because the authority to delegate is not
necessary to the exercise of the express authority to amend the budget, this authority may not be
implied. Moreover, section 111.070(c) authorizes a commissioners court to amend the county
budget and prescribes how that authority may be exercised - by a commissioners court order
transferring a specific amount of money from one budget item to another. This expressly prescribed
method excludes budget amendments pursuant to a commissioners court order generally authorizing
transfers between budgeted items pursuant to a delegatee’s approval.

         Your predecessor suggested that some Smith County officials contend that approving budget
amendments involving transfers within departmental budgets may be delegated because this duty is
“ministerial in nature.” Request Letter, supra note 1, at 3. Generally, “[wlhere the law prescribes
and defines the duties to be performed with such precision and certainty as to leave nothing to the
exercise of discretion or judgment, the act is ministerial; but where the act to be done involves the
exercise of discretion or judgment, it is not to be deemed merely ministerial.” Rains v. Simpson, 50
Tex. 495,501 (1878); see also Anderson v. City ofSeven Points, 806 S.W.2d 791,793 (Tex. 1991)
(“An act is ministerial when the law clearly spells out the duty to be performed by the official with
sufficient certainty that nothing is left to the exercise of discretion.“).    Courts have held that a
commissioners court may not delegate a discretionary, or nonministerial,          duty without express
statutory authority, see Guerra v. Rodriguez, 239 S.W.2d 915,920 (Tex. Civ. App.-San Antonio
195 1, no writ) (“In the absence of statutory authority, the powers of a Commissioners’ Court
involving the exercise of judgment and discretion cannot be delegated, and until delegated those
powers reside with the court.“); see also Smith v. Flack, 728 S.W.2d 784, 790 (Tex. Crim. App.
1987) (“a commissioners court must have statutory authority to abdicate [discretionary duties] to
some other legal entity or office”), which suggests that as a general rule a commissioners court may
delegate merely ministerial duties, see Guerra, 239 S.W.2d at 920 (“The power to hire workers and
to buy and hire tools, and equipment are not mere ministerial functions which may be delegated.“);
Tex. Att’y Gen. Op. No. K-0264 (2000) at 4 (“in the absence of legislative assignment of the
ministerial    duties associated with purchasing of goods and services for the county, the
commissioners court may assign those duties to appropriate county employees”). Here, however,
it is irrelevant whether the commissioners court’s duty to approve an intradepartmental         budget
transfer is ministerial or nonministerial, because section 111.070(c) requires the commissioners court
itself to approve and order all authorized budget amendments, providing no room for a distinction
between “ministerial” and “nonministerial” budget transfers.

       Your predecessor also suggested that subchapter C provisions governing the budget officer’s
duties might authorize the delegation.   See Request Letter, supra note 1, at 4. Subchapter C
The Honorable Matt Bingham      - Page 5      (GA-01 54)




authorizes the budget officer to “monitor the budget” and to “assist the commissioners court in the
performance of the court’s duties relating to the efficiency and effectiveness of county operations”
and provides for other personnel “to assist” the budget officer. See TEX. LOC. GOV’T CODE ANN.
9 5 111.065, .07 1, ,073 (Vernon 1999). None of these provisions authorizes the commissioners court
to delegate its authority to amend the budget.

        Your predecessor asked in particular about transfers between items in a departmental budget
included within the general county budget. As we have noted, chapter 111 gives a commissioners
court some latitude in deciding how detailed the county budget will be. See id. $9 111.063(a),
.068(b), .091(a). On ce a commissioners court has adopted a county budget that provides for specific
items, however, only the commissioners court may amend the budget to transfer amounts between
such budgeted items. See id. 0 111.070(c). Thus, to the extent the county budget specifies items
within a departmental budget, the commissioners court may not delegate its authority to approve
amendments to the county budget by transferring amounts between such items.
The Honorable Matt Bingham     - Page 6     (GA-0154)




                                     SUMMARY

                       A commissioners court may not delegate its authority under
               Local Government Code section 111.070(c) to amend the county
               budget by transferring amounts between budgeted items. To the
               extent the county budget specifies items within a departmental
               budget, the commissioners court may not delegate its authority to
               approve amendments to the county budget by transferring amounts
               between such items.

                                            Very truly yours,




                                                        eneral of Texas


BARRY R. MCBEE
First Assistant Attorney General

DON R. WILLETT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Comrnittee

Mary R. Crouter
Assistant Attorney General, Opinion Committee